     Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DANIEL BOLENE,                             §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §
                                           §       CIVIL ACTION NO. 4:19-cv-2120
BT AMERICAS HOLDINGS, INC. and             §
UNUM LIFE INSURANCE                        §
COMPANY OF AMERICA,                        §
                                           §
      Defendant.                           §


                         PLAINTIFF’S ORIGINAL COMPLAINT

                               PRELIMINARY STATEMENT

      Plaintiff DANIEL BOLENE, hereinafter referred to as “Plaintiff,” brings

      1.      This ERISA action against BT Americas Holdings, Inc. as Plan

Administrator of the BT Americas Holdings, Inc. Long Term Disability Plan and Unum

Life Insurance Company of America, in its capacity as Claims Administrator of the BT

Americas Holdings Inc. Long Term Disability Plan, hereinafter referred to as

“Defendants”. Plaintiff brings this action to secure all disability benefits, whether they

be described as short term, long term and/or waiver of premium claims to which Plaintiff

is entitled under a disability insurance policy underwritten and administered by

Defendant. Plaintiff is covered under the policy by virtue of his employment with BT

Americas Holdings Inc.

                                               PARTIES

      2.      Plaintiff is a citizen and resident of Irving, Texas.

      3.      Defendant BT America is a properly organized business entity doing
     Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 2 of 13



business in the State of Texas. Defendant Unum is a properly organized business entity

doing business in the State of Texas.

       4.     The disability plan at issue in the case at bar was funded and

administered by Defendant.

       5.     Defendant BT Americas is a business entity doing business in the

Southern District of Texas. Defendant BT Americas may be served with process by

serving BT Americas Holdings, Inc. 7301 N. State Highway 161, Suite 400, Irving,

Texas 75039.

       6.     Defendant Unum is a business entity doing business in the Southern

District of Texas.   Defendant may be served with process by serving its registered

agent, Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas

78701-3218.

                              JURISDICTION AND VENUE

       7.     This court has jurisdiction to hear this claim pursuant to 28 U.S.C. ' 1331,

in that the claim arises under the laws of the United States of America. Specifically,

Plaintiff brings this action to enforce his rights under section 502(a)(1)(B) of the

Employee Retirement Income Security Act, (ERISA), which provides "[a] civil action

may be brought . . . (1) by a participant or by a beneficiary . . . (B) to recover benefits

due to him under the terms of his plan, to enforce his rights under the terms of the plan,

or to clarify his rights to future benefits under the terms of the plan." 29 U.S.C. §

1132(a)(1)(B).

       8.     Venue in the Southern District of Texas is proper by virtue of Defendants

doing business in the Southern District of Texas.     Under the ERISA statute, venue is
     Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 3 of 13



proper "in the district where the plan is administered, where the breach took place, or

where a defendant resides or may be found."         29 U.S.C. § 1132(e)(2). Therefore,

venue may also be proper under the third prong of ERISA's venue provision, specifically

“where a defendant resides or may be found." (Id.) “District courts within the Fifth

Circuit have adopted the reasoning outlined by the Ninth Circuit in Varsic v. United

States District Court for the Central District of California, 607 F.2d 245 (9th Cir. 1979).

See Sanders v. State Street Bank and Trust Company, 813 F. Supp. 529, 533 (S.D.

Tex. 1993). The Ninth Circuit, in Varsic, concluded that whether a defendant "resides

or may be found" in a jurisdiction, for ERISA venue purposes, is coextensive with

whether a court possesses personal jurisdiction over the defendant. Varsic, 607 F.2d

at 248.” See Frost v. ReliOn, Inc., 2007 U.S. Dist. LEXIS 17646, 5-6 (N.D. Tex. Mar. 2,

2007). Under ERISA's nationwide service of process provision, a district court may

exercise personal jurisdiction over the defendant if it determines that the defendant has

sufficient ties to the United States. See Bellaire General Hospital v. Blue Cross Blue

Shield of Michigan, 97 F.3d 822, 825-26 (5th Cir. 1996), citing Busch v. Buchman,

Buchman & O'Brien, Law Firm, 11 F.3d 1255, 1258 (5th Cir. 1994). Here, Defendants

are “found” within the Southern District of Texas, as it does business here, and the

court has personal jurisdiction over Defendant, as it has sufficient ties to the United

States.

                  CONTRACTUAL AND FIDUCIARY RELATIONSHIP

      9.     Plaintiff has been a covered beneficiary under a group disability benefits

policy issued by Defendants at all times relevant to this action. Said policy became



                                            3
      Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 4 of 13



effective April 1, 2013.

        10.   The disability policy at issue was obtained by Plaintiff by virtue of

Plaintiff’s employment with BT Americas Holdings Inc. at the time of Plaintiff’s onset of

disability.

        11.   Under the terms of the policy, Defendants administered the Plan and

retained the sole authority to grant or deny benefits to applicants.

        12.   Defendants fund the Plan benefits.

        13.   Because the Defendants both funds the Plan benefits and retains the sole

authority to grant or deny benefits, Defendants have an inherent conflict of interest.

        14.   Because of the conflict of interest described above, this Court should

consider Defendants’ decision to deny disability benefits as an important factor during

its review.

        15.   Except as stated in paragraph 15 below, benefit denials governed under

ERISA are generally reviewed by the courts under a de novo standard of review.

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989).

        16.   In order for the Plan Administrator’s decisions to be reviewed by this Court

under an “arbitrary and capricious” standard and not a de novo standard, the Plan must

properly give the Plan Administrator “discretion” to make said decisions within the plain

language in the Plan.

        17.   In Texas, for disability insurance policies, certificates or riders offered,

issued, renewed or delivered on or after February 1, 2011 said “discretionary clauses”

are prohibited under 1701.062(a) Texas Insurance Code.



                                             4
     Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 5 of 13



       18.    Further, for disability insurance policies issued prior to February 1, 2011

that do not contain a renewal date, said discretionary clause prohibition applies after

June 1, 2011 upon any rate increase or any change, modification or amendments on or

after June 1, 2011.

       19.    Plaintiff contends that the Plan fails to give the Defendant said discretion

as said discretionary language is prohibited under 1701.062(a) Texas Insurance Code.

       20.    Pursuant to Ariana M. v. Humana Health Plan of Texas, 884 F.3d. 246,

249 (5th Cir. 2018), (overruling Pierre v. Conn. Gen. Life Ins. Co., F2d. 1562 (5th Cir.

1991), the 5th Circuit has recently held that absent a valid grant of discretion, both the

“interpretation of plan language” and “factual determinations” are to be reviewed by the

court under a de novo standard. Therefore, pursuant to Ariana, the court should review

this matter de novo.

       21.    ERISA does not preempt state bans on discretionary clauses because of

the “savings clause.” ERISA preempts “any and all State laws insofar as they … relate

to any employee benefit plan.” The “savings clause,” however, preserves “any law …

which regulates insurance…”. To fall within the savings clause, a state law must: Be

“specifically directed toward entities engaged in insurance” and “substantially affect the

risk pooling arrangement between the insurer and the insured.” Kentucky Association

of Health Plans, Inc. v. Miller, 538 U.S. 329, 342 (2003).

       22.    Defendant has a fiduciary obligation to administer the Plan fairly and to

furnish disability benefits according to the terms of the Plan.

                               ADMINISTRATIVE APPEAL



                                             5
     Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 6 of 13



       23.    Plaintiff is a 58 year old man previously employed by BT Americas

Holdings Inc. as a “Network Engineer.”

       24.    Network Engineer is classified under the Dictionary of Occupational Titles

as Light with an SVP of 6 and considered to be skilled work.

       25.    Due to Plaintiff’s disabling conditions, Plaintiff ceased actively working on

September 16, 2015 as on this date Plaintiff suffered from trigeminal neuralgia;

headaches; pain in the neck, shoulder, spine and leg; sleep apnea; restless leg

syndrome (RLS); anxiety and panic attacks; hypertension; and coronary artery disease.

       26.    Plaintiff alleges that he became disabled on September 17, 2015.

       27.    Plaintiff filed for short term disability benefits with Defendants.

       28.    Short term disability benefits were denied on March 2, 2016.

       29.    Plaintiff filed for long term disability benefits through the Plan administered

by the Defendants.

       30.    On June 28, 2017, Defendants denied long term disability benefits under

the Plan. Said letter allowed Plaintiff 180 days to appeal this decision.

       31.    At the time Defendants denied Plaintiff long term disability benefits, the

disability standard in effect pursuant to the Plan was that Plaintiff must be considered

unable to perform his “Own Occupation.”

       32.    If granted the Plan would pay monthly benefit of $6,318.00.

       33.    On December 26, 2017 Plaintiff pursued his administrative remedies set

forth in the Plan by requesting administrative review of the denial of benefits.

       34.    Plaintiff timely perfected his administrative appeal pursuant to the Plan by



                                              6
        Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 7 of 13



sending letter requesting same to the Defendant.

         35.    Plaintiff submitted additional information including medical records to

show that he is totally disabled from the performance of both his own and any other

occupation as defined by the Plan.

         36.    On or about October 9, 2015, Defendants’ internal consultant, Melanie P.

Gass, PT, senior clinical consultant, performed a paper review of Plaintiff’s claim file.

         37.    On or about February 26, 2016, Defendants’ internal consultant, Mary E.

Snyder, RN, BS, CCM, clinical consultant, performed a paper review of Plaintiff’s claim

file.

         38.    On or about May 11, 2016, Defendants’ internal consultant, Mary E.

Snyder, RN, BS, CCM, clinical consultant, performed another paper review of Plaintiff’s

claim file.

         39.    On or about May 12, 2017, Defendants’ internal consultant, Marian

Pearman, MS, CRC, CCM, senior vocational consultant, performed a paper review of

Plaintiff’s claim file.

         40.    On or about June 2, 2017, Defendants’ internal consultant, April Kate

Vansandt, RN, MSN, performed a paper review of Plaintiff’s claim file.

         41.    On or about June 22, 2017, Defendants’ internal consultant, James F.

Folkening, M.D., internal medicine, performed a paper review of Plaintiff’s claim file.

         42.    On or about June 28, 2017, Defendants’ internal consultant, Suzanne E.

Benson, M.D., physical medicine and rehabilitation, and electrodiagnostic medicine,

performed a paper review of Plaintiff’s claim file.



                                             7
      Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 8 of 13



        43.    On or about January 18, 2018, Defendants’ internal consultant, Kelly A.

Marsiano, M.Ed., CRC, senior vocational rehabilitation consultant, performed a paper

review of Plaintiff’s claim file.

        44.    On or about January 30, 2018, Defendants’ internal consultant, Tina

Tirabassi, RN, MSN, HIA, CCM, appeals senior clinical consultant, performed a paper

review of Plaintiff’s claim file.

        45.    On or about February 2, 2018, Defendants’ internal consultant, Scott B.

Norris, M.D., MPH, family medicine, occupational medicine and aerospace medicine,

performed a paper review of Plaintiff’s claim file.

        46.    Defendants’ consultants completed their reports without examining

Plaintiff.

        47.    On February 9, 2018, Defendants notified Plaintiff that Defendants

affirmed its original decision to deny Plaintiff’s claim for long term disability benefits.

        48.    Defendants also notified Plaintiff on February 9, 2018 that Plaintiff had

exhausted his administrative remedies.

        49.    Defendants, in its their denial, discounted the opinions of Plaintiff’s

treating physicians, among others, and the documented limitations from which Plaintiff

suffers including the effects of Plaintiff’s impairments on his ability to engage in work

activities.

        50.    Plaintiff has now exhausted his administrative remedies, and his claim is

ripe for judicial review pursuant to 29 U.S.C. § 1132.

                                      MEDICAL FACTS



                                               8
     Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 9 of 13



       51.     Plaintiff suffers from multiple medical conditions resulting in both

exertional and nonexertional impairments.

       52.     Plaintiff suffers from trigeminal neuralgia; severe headaches; inability to

focus; pain in the shoulder, back, leg and neck; restless leg syndrome (RLS); sleep

apnea; night terrors; narcolepsy; anemia; hyperlipidemia; anxiety; and hypertension.

       53.     Treating physicians document continued chronic back pain, radicular

symptoms, as well as decreased range of motion and weakness.

       54.     Plaintiff’s multiple disorders have resulted in restrictions in activity, have

severely limited Plaintiff’s range of motion, and have significantly curtailed his ability to

engage in any form of exertional activity.

       55.     Further, Plaintiff’s physical impairments have resulted in chronic pain and

discomfort.

       56.     Plaintiff’s treating physicians document these symptoms. Plaintiff does

not assert that he suffers from said symptoms based solely on his own subjective

allegations.

       57.     Physicians have prescribed Plaintiff with multiple medications, including

narcotic pain relievers, in an effort to address his multiple symptoms.

       58.     However, Plaintiff continues to suffer from breakthrough pain, discomfort,

and limitations in functioning, as documented throughout the administrative record.

       59.     Plaintiff’s documented pain is so severe that it impairs his ability to

maintain the pace, persistence and concentration required to maintain competitive

employment on a full time basis, meaning an 8 hour day, day after day, week after



                                              9
     Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 10 of 13



week, month after month.

       60.    Plaintiff’s medications cause additional side effects in the form of sedation

and cognitive difficulties.

       61.    The aforementioned impairments and their symptoms preclude Plaintiff’s

performance of any work activities on a consistent basis.

       62.    As such, Plaintiff has been and remains disabled per the terms of the Plan

and has sought disability benefits pursuant to said Plan.

       63.    However, after exhausting his administrative remedies, Defendant persists

in denying Plaintiff his rightfully owed disability benefits.

                        DEFENDANT’S CONFLICT OF INTEREST

       64.    At all relevant times, Defendants have been operating under an inherent

and structural conflict of interest as Defendants are liable for benefit payments due to

Plaintiff and each payment depletes Defendants’ assets.

       65.    Defendants’ determination was influenced by its conflict of interest.

       66.    Defendants has failed to take active steps to reduce potential bias and to

promote accuracy of its benefits determinations.

       67.    The long term disability Plan gave Defendants the right to have Plaintiff

submit to a physical examination at the appeal level.

       68.    A physical examination, with a full file review, provides an evaluator with

more information than a medical file review alone.

       69.    More information promotes accurate claims assessment.

       70.    Despite having the right to a physical examination, Defendants did not ask



                                               10
     Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 11 of 13



Plaintiff to submit to one.

                                           COUNT I:
         WRONGFUL DENIAL OF BENEFITS UNDER ERISA, 29 U.S.C. § 1132

       71.    Plaintiff incorporates those allegations contained in paragraphs 1 through

70 as though set forth at length herein

       72.    Defendants have wrongfully denied disability benefits to Plaintiff in

violation of Plan provisions and ERISA for the following reasons:

              a.      Plaintiff is totally disabled, in that he cannot perform the material

              duties of his own occupation, and he cannot perform the material duties of

              any other occupation which his medical condition, education, training, or

              experience would reasonably allow;

              b.      Defendants failed to afford proper weight to the evidence in the

              administrative record showing that Plaintiff is totally disabled;

              c.      Defendants’ interpretation of the definition of disability contained in

              the policy is contrary to the plain language of the policy, as it is

              unreasonable, arbitrary, and capricious; and

              d.      Defendants have violated its contractual obligation to furnish

              disability benefits to Plaintiff.

                               COUNT II: ATTORNEY FEES AND COSTS

       73.    Plaintiff repeats and realleges the allegations of paragraphs 1 through 72

above.

       74.    By reason of the Defendants’ failure to pay Plaintiff benefits as due under

the terms of the Plan, Plaintiff has been forced to retain attorneys to recover such

                                                  11
     Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 12 of 13



benefits, for which Plaintiff has and will continue to incur attorney’s fees. Plaintiff is

entitled to recover reasonable attorney’s fees and costs of this action, pursuant to

Section 502(g)(1) of ERISA, 29 U.S.C. §1132(g)(1).

            WHEREFORE, Plaintiff demands judgment for the following:

       A.    Grant Plaintiff declaratory relief, finding that he is entitled to all past due

short term and long term disability benefits yet unpaid;

       B.    Order Defendants to pay past short term and long term disability benefits

retroactive to September 25, 2015 to the present in the monthly amount specified in the

Plan and subject to such offsets as are permitted in the Plan, plus pre-judgment

interest;

       C.    Order Defendants to remand claim for future administrative review and

continue to make future long term disability benefits in the monthly amount specified in

the Plan and subject to such offsets as are permitted in the Plan until such time as

Defendants make an adverse determination of long-term disability consistent with

ERISA and Plaintiff’s entitlements under the Plan;

       D.    Order Defendants to pay for the costs of this action and Plaintiff’s

attorney’s fees, pursuant to Section 502(g) of ERISA, 29 U.S.C. § 1132(g); and

       E.    For such other relief as may be deemed just and proper by the Court.


Dated: Houston, Texas
       June 12, 2019




                                            12
Case 4:19-cv-02120 Document 1 Filed on 06/12/19 in TXSD Page 13 of 13



                               Respectfully submitted,

                               MARC WHITEHEAD & ASSOCIATES,
                               ATTORNEYS AT LAW L.L.P.


                               By:    _/s/ Marc S. Whitehead______
                                      Marc S. Whitehead
                                             Tex. Bar No. 00785238
                                             Fed. I.D. No. 15465
                                             marc@marcwhitehead.com
                                      J. Anthony Vessel
                                             Tex. Bar. No. 24084019
                                             Fed. I.D. No. 1692384
                                             anthony@marcwhitehead.com
                                      Britney Anne Heath McDonald
                                             Tex. Bar. No. 24083158
                                             Fed. I.D. No. 2621983
                                             britney@marcwhitehead.com
                                      Madison Tate Donaldson
                                             Tex. Bar No. 24105812
                                             Fed. I.D. No. 3151467
                                             madison@marcwhitehead.com
                                      5300 Memorial Drive, Suite 725
                                      Houston, Texas 77007
                                      Telephone: 713-228-8888
                                      Facsimile: 713-225-0940
                                      ATTORNEY-IN-CHARGE
                                      FOR PLAINTIFF,
                                      DANIEL BOLENE




                                 13
